 



Exhibit 10.2
EXECUTION VERSION
PLEDGE AND SECURITY AGREEMENT
dated as of February 9, 2007
between
EACH OF COVANTA ENERGY CORPORATION
AND THE OTHER GRANTORS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
SECTION 1. DEFINITIONS; GRANT OF SECURITY
    4  
1.1 General Definitions
    4  
1.2 Definitions; Interpretation
    33  
 
       
SECTION 2. GRANT OF SECURITY
    36  
2.1 Grant of Security
    36  
2.2 Certain Limited Exclusions
    38  
 
       
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
    43  
3.1 Security for Obligations
    43  
3.2 Continuing Liability Under Collateral
    44  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS
    46  
4.1 Generally
    46  
4.2 Equipment and Inventory
    62  
4.3 Receivables
    65  
4.4 Investment Property
    73  
4.5 Intellectual Property
    97  
 
       
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS
    107  
5.1 Further Assurances
    107  
5.2 Additional Grantors
    112  
 
       
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
    113  
6.1 Power of Attorney
    114  
6.2 No Duty on the Part of Collateral Agent or Secured Parties
    119  
 
       
SECTION 7. REMEDIES
    120  
7.1 Generally
    120  
7.2 Application of Proceeds
    127  
7.3 Sales on Credit
    129  
7.4 Investment Property
    130  
7.5 Intellectual Property
    133  
7.6 Cash Proceeds
    140  
 
       
SECTION 8. COLLATERAL AGENT
    142  
 
       
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
    147  
 
       
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
    150  
 
       
SECTION 11. MISCELLANEOUS
    152  

i



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS
SCHEDULE 1.1 — IMMATERIAL RESTRICTED SUBSIDIARIES
SCHEDULE 2.2 — DESCRIPTION OF EXCLUDED INVESTMENT PROPERTY
SCHEDULE 4.1 — GENERAL INFORMATION
SCHEDULE 4.1.A.1 — CERTAIN CORPORATE NAME CHANGES
SCHEDULE 4.2 — LOCATION OF EQUIPMENT AND INVENTORY
SCHEDULE 4.4 — INVESTMENT PROPERTY
SCHEDULE 4.5 — INTELLECTUAL PROPERTY – EXCEPTIONS
EXHIBIT A — PLEDGE SUPPLEMENT

ii



--------------------------------------------------------------------------------



 



     This PLEDGE AND SECURITY AGREEMENT, dated as of February 9, 2007 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured Parties (as
herein defined) (in such capacity as collateral agent, the “Collateral Agent”).
RECITALS:
     WHEREAS, reference is made to that certain Credit and Guaranty Agreement,
dated as of the date hereof (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
COVANTA ENERGY CORPORATION, a Delaware corporation (“Company”), COVANTA HOLDING
CORPORATION, a Delaware corporation, CERTAIN SUBSIDIARIES OF COMPANY, as
guarantors, the Lenders party thereto from time to time (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Revolving Issuing Bank and a
Funded LC Issuing Bank, UBS AG, STAMFORD BRANCH, as a Funded LC Issuing Bank,
LEHMAN COMMERCIAL PAPER INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Syndication Agents, and BANK OF AMERICA, N.A. and BARCLAYS BANK
PLC, as Documentation Agents;
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
certain Grantors may enter into one or more Permitted Hedge Agreements with one
or more Lender Counterparties;
     WHEREAS, in consideration of the extensions of credit and other
accommodations of Lenders and Lender Counterparties as set forth in the Credit
Agreement and the Permitted Hedge Agreements, respectively, each Grantor has
agreed to secure such Grantor’s obligations under the Credit Documents and the
Permitted Hedge Agreements as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Grantor and the Collateral Agent
agree as follows:
SECTION 1. DEFINITIONS; GRANT OF SECURITY.
     1.1 General Definitions. In this Agreement, the following terms shall have
the following meanings:
          “Account Debtor” shall mean each Person who is obligated on a
Receivable or any Supporting Obligation related thereto.
          “Accounts” shall mean all “accounts” as defined in Article 9 of the
UCC.
          “Additional Grantors” shall have the meaning assigned in Section 5.2.
          “Agreement” shall have the meaning set forth in the preamble.
          “Cash Proceeds” shall have the meaning assigned in Section 7.6.

 



--------------------------------------------------------------------------------



 



          “Chattel Paper” shall mean all “chattel paper” as defined in Article 9
of the UCC, including, without limitation, “electronic chattel paper” or
“tangible chattel paper”, as each term is defined in Article 9 of the UCC.
          “Collateral” shall have the meaning assigned in Section 2.1.
          “Collateral Account” shall mean any account established by the
Collateral Agent.
          “Collateral Agent” shall have the meaning set forth in the preamble.
          “Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Company” shall have the meaning set forth in the recitals.
          “Controlled Foreign Corporation” shall mean (x) any corporation which
is organized under the laws of a jurisdiction other than a state of the United
States or the District of Columbia or (y) any partnership, limited liability
company or other business entity either (i) classified as a corporation for U.S.
federal income tax purposes or (ii) that owns an interest (directly or
indirectly) in a corporation which is organized under the laws of a jurisdiction
other than a state of the United States or the District of Columbia.
          “Copyright Licenses” shall mean any and all agreements providing for
the granting of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(B) (as such schedule may be amended or supplemented from time
to time).
          “Copyrights” shall mean all United States and foreign copyrights,
whether registered or unregistered and: (i) all registrations and applications
therefor including, without limitation, the registrations and applications
referred to in Schedule 4.5(A) (as such schedule may be amended or supplemented
from time to time), (ii) all extensions and renewals thereof, (iii) all rights
to sue for past, present and future infringements thereof, and (iv) all Proceeds
of the foregoing, and, if not otherwise included in the definition of “Proceeds”
herein, licenses, royalties, income, payments, claims, damages and proceeds of
suit.
          “Credit Agreement” shall have the meaning set forth in the recitals.
          “Deposit Accounts” shall mean all “deposit accounts” as defined in
Article 9 of the UCC.
          “Documents” shall mean all “documents” as defined in Article 9 of the
UCC.

2



--------------------------------------------------------------------------------



 



          “Equipment” shall mean all “equipment” as defined in Article 9 of the
UCC including, without limitation, all machinery, manufacturing equipment, data
processing equipment, computers, office equipment, furnishings, furniture,
appliances, fixtures and tools, all accessions or additions thereto, all parts
thereof, whether or not at any time of determination incorporated or installed
therein or attached thereto, and all replacements therefor, wherever located,
now or hereafter existing, including any fixtures.
          “Excluded Property” shall have the meaning set forth in Section 2.2.
          “General Intangibles” shall mean all “general intangibles” as defined
in Article 9 of the UCC, including, without limitation, all “payment
intangibles” as defined in Article 9 of the UCC, all interest rate or currency
protection or hedging arrangements, all tax refunds, all licenses, permits,
concessions and authorizations.
          “Goods” shall mean all “goods” as defined in Article 9 of the UCC
including, without limitation, all Inventory and Equipment.
          “Grantors” shall have the meaning set forth in the preamble.
          “Immaterial Restricted Subsidiary” shall mean (i) each Subsidiary of
Company listed on Schedule 1.1 and (ii) any Subsidiary that is not a Guarantor
Subsidiary with total assets of $1,500,000 or less and with total revenues of
$3,000,000 or less for the most recent four quarter period and designated as an
“Immaterial Restricted Subsidiary” in writing by Company to the Collateral
Agent, provided that the aggregate assets and revenues (for such period) for all
such Subsidiaries which are designated as “Immaterial Restricted Subsidiaries”
may not exceed $20,000,000 at any time (and Company shall amend its designations
in order to comply with this proviso).
          “Instruments” shall mean all “instruments” as defined in Article 9 of
the UCC.
          “Insurance” shall mean (i) all insurance policies covering any or all
of the Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
          “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
          “Inventory” shall mean all “inventory” as defined in Article 9 of the
UCC including, without limitation, all goods held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in any Grantor’s
business; all goods in which any Grantor has an interest in mass or a joint or
other interest or right of any kind; and all goods which are returned to or
repossessed by any Grantor, all computer programs embedded in any goods and all
accessions thereto and products thereof.
          “Investment Property” shall mean: (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests and Pledged Debt; provided,

3



--------------------------------------------------------------------------------



 




however, that Investment Property shall not include any Securities Accounts,
Deposit Accounts or Commodities Accounts.
          “Lender” shall have the meaning set forth in the recitals.
          “Letter of Credit Right” shall mean “letter of credit right” as
defined in Article 9 of the UCC.
          “Non-Assignable Contract” shall mean any agreement, contract or
license to which any Grantor is a party for which the assignment or granting of
a security interest therein by such Grantor is restricted or purported to be
restricted (either by its terms or by any federal or state statutory prohibition
or otherwise irrespective of whether such prohibition or restriction is
enforceable under Section 9-406 through 409 of the UCC).
          “Patent Licenses” shall mean all agreements providing for the granting
of any right in or to Patents (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.5(D) (as such schedule may be amended or supplemented from time to
time).
          “Patents” shall mean all United States and foreign patents and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Schedule 4.5(C) hereto (as such
schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all rights to sue for past, present and future
infringements thereof, (iv) all licenses, claims, damages, and proceeds of suit
arising therefrom, and (v) all Proceeds of the foregoing, and, if not otherwise
included in the definition of “Proceeds” herein, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
          “Pledge Supplement” shall mean any supplement to this agreement in
substantially the form of Exhibit A.
          “Pledged Debt” shall mean, with respect to any Grantor, all
indebtedness owed to such Grantor, including, without limitation, all
indebtedness described on Schedule 4.4(A) under the heading “Pledged Debt” (as
such schedule may be amended or supplemented from time to time), issued by the
obligors named therein, the instruments evidencing such indebtedness, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such indebtedness.
          “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests.
          “Pledged LLC Interests” shall mean, with respect to any Grantor, all
interests in any limited liability company directly owned by such Grantor
including, without limitation, all limited liability company interests listed on
Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

4



--------------------------------------------------------------------------------



 



          “Pledged Partnership Interests” shall mean, with respect to any
Grantor, all interests in any general partnership, limited partnership, limited
liability partnership or other partnership directly owned by such Grantor
including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests.
          “Pledged Stock” shall mean, with respect to any Grantor, all shares of
capital stock directly owned by such Grantor, including, without limitation, all
shares of capital stock described on Schedule 4.4(A) under the heading “Pledged
Stock” (as such schedule may be amended or supplemented from time to time), and
the certificates, if any, representing such shares and any interest of such
Grantor in the entries on the books of the issuer of such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
          “Pledged Trust Interests” shall mean, with respect to any Grantor, all
interests in a Delaware business trust or other trust directly owned by such
Grantor including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such trust interests.
          “Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of
the UCC, (ii) payments or distributions made with respect to any Investment
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
          “Receivables” shall mean all rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto.
          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing the Receivables, (ii) all books, correspondence, credit or other
files, Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Receivables, whether in the possession or under the
control of Grantor or any computer bureau or agent from time to time acting for
Grantor or otherwise, (iii) all evidences of the filing of financing statements
and the registration of other instruments in connection therewith, and
amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information,

5



--------------------------------------------------------------------------------



 




reports and memoranda relating thereto and (v) all other written or nonwritten
forms of information related in any way to the foregoing or any Receivable.
          “Record” shall have the meaning specified in Article 9 of the UCC.
          “Secured Obligations” shall have the meaning assigned in Section 3.1.
          “Secured Parties” shall mean the Agents, Issuing Banks, Lenders and
the Lender Counterparties and shall include, without limitation, all former
Agents, Issuing Banks, Lenders and Lender Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Issuing Banks, Lenders or Lender Counterparties and such Obligations have not
been paid or satisfied in full.
          “Securities” shall mean any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Supporting Obligation” shall mean all “supporting obligations” as
defined in Article 9 of the UCC.
          “Tax Code” shall mean the United States Internal Revenue Code of 1986,
as amended from time to time.
          “Trademark Licenses” shall mean any and all agreements providing for
the granting of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(F) (as such schedule may be amended or supplemented from time
to time).
          “Trademarks” shall mean all United States, and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, all registrations and
applications for any of the foregoing including, but not limited to: (i) the
registrations and applications referred to in Schedule 4.5(E) (as such schedule
may be amended or supplemented from time to time), (ii) all extensions or
renewals of any of the foregoing, (iii) the goodwill of the business connected
with the use of and symbolized by the foregoing, (iv) the right to sue for past,
present and future infringement or dilution of any of the foregoing or for any
injury to goodwill, and (v) all Proceeds of the foregoing, and, if not otherwise
included in the definition of “Proceeds” herein, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
          “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
referred to in Schedule 4.5(G) (as such schedule may be amended or supplemented
from time to time).
          “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how, including but not limited
to: (i) the right to sue for past,

6



--------------------------------------------------------------------------------



 




present and future misappropriation or other violation of any Trade Secret, and
(ii) all Proceeds of the foregoing, and, if not otherwise included in the
definition of “Proceeds” herein, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York or, when the context relates to perfection or
priority of a security interest,, the Uniform Commercial Code as in effect from
time to time in any other applicable jurisdiction.
          “United States” shall mean the United States of America.
     1.2 Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
SECTION 2. GRANT OF SECURITY.
     2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following property of such Grantor, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):
(a) Accounts;
(b) Chattel Paper;
(c) Documents;
(d) General Intangibles;
(e) Goods;
(f) Instruments;
(g) Insurance;

7



--------------------------------------------------------------------------------



 



(h) Intellectual Property;
(i) Investment Property;
(j) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and
(k) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
     2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any motor vehicle or other asset
that is covered by a certificate of title under a statute of any jurisdiction
under the law of which indication of a security interest on such certificate is
required as a condition of perfection thereof; (b) any lease, license, contract,
property rights or agreement and any assets subject to any thereof, to which any
Grantor is a party or any of its rights or interests thereunder or any property
to which such Grantor has any right, title or interest which is subject to any
such lease, license, contract property right or agreement if and for so long as
the grant of such security interest requires governmental consent, approval,
license or authorization or shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity), provided however
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; (c) any of the outstanding Capital Stock of a Controlled Foreign
Corporation in excess of 65% of the voting power of all classes of Capital Stock
of such Controlled Foreign Corporation entitled to vote; (d) margin stock and
equity interests in any Immaterial Restricted Subsidiary, Unrestricted
Subsidiary or Excluded Subsidiary listed on Schedule 1.1(b)-2 of the Credit
Agreement; (e) any capital stock the pledge of which would result in additional
financial reporting requirements under Rule 3-16 under Regulation S-X but only
to the extent necessary for such Grantor not to be subject to such reporting
requirements; (f) any application to register Trademarks in the U.S. Patent and
Trademark Office (the “PTO”) based upon Grantor’s “intent to use” such Trademark
(but only if the grant of security interest to such intent-to-use Trademark
violates 15 U.S.C. § 1060(a)) unless and until a “Statement of Use” or
“Amendment to Allege Use” is filed in the PTO with respect thereto, at which
point the Collateral shall include, and the security interest granted hereunder
shall attach to, such application; (g) the Investment Property identified on
Schedule 2.2; or (h) all Letter of Credit Rights (all such property included in
clauses (a)-(h) above excluded from the definition of “Collateral” shall be
referred to as “Excluded Property”). Notwithstanding anything contained herein
to the contrary, Grantors shall not be required to take any action intended to
cause Excluded Property to constitute Collateral and none of the covenants or
representations and warranties shall be deemed to apply to any property
constituting Excluded Property.
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

8



--------------------------------------------------------------------------------



 



     3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations of every Grantor (the “Secured Obligations”).
     3.2 Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (i) each Grantor shall remain liable for all obligations under
the Collateral the same as if this Agreement had not been executed and nothing
contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral the same as if this
Agreement had not been executed, including, without limitation, any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.
     4.1 Generally.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants with respect to itself that:
          (i) it owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral, subject to its rights to
dispose of or abandon such rights to the extent permitted hereunder or under the
Credit Agreement, in each case free and clear of any and all Liens of all other
Persons, including, without limitation, liens arising as a result of such
Grantor becoming bound (as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person other than Permitted Liens;
          (ii) it has indicated on Schedule 4.1(A) as of the Closing Date:
(w) the type of organization of such Grantor, (x) the jurisdiction of
organization of such Grantor, (y) its organizational identification number and
(z) the jurisdiction where the chief executive office or its sole place of
business is (or the principal residence if such Grantor is a natural person),
and for the one-year period preceding the Closing Date has been, located;
          (iii) as of the Closing Date, the full legal name of such Grantor is
as set forth on Schedule 4.1(A) and it has not had any other legal names in the
last five (5) years, since the Closing Date except for those names set forth on
Schedule 4.1(B);

9



--------------------------------------------------------------------------------



 



          (iv) except as provided on Schedule 4.1(C), as of the Closing Date it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business (or principal residence if such Grantor is a natural
person) or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five (5) years;
          (v) as of the Closing Date it has not within the last five (5) years
become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person, which has not heretofore been
terminated other than the agreements identified on Schedule 4.1(D) hereof;
          (vi) with respect to each agreement identified on Schedule 4.1(D), it
has indicated on Schedule 4.1 (A) and Schedule 4.1(B) the information as of the
Closing Date required pursuant to Section 4.1(a)(ii), (iii) and (iv) with
respect to the debtor under each such agreement;
          (vii) (x) to the extent required under this Agreement, upon the filing
of all UCC financing statements naming each Grantor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral in the filing
offices set forth opposite such Grantor’s name on Schedule 4.1(E) hereof and
other filings delivered by each Grantor and (y) to the extent not subject to
Article 9 of the UCC and to the extent that a perfected first priority security
interest may be obtained by the recordation of the security interest in the
applicable intellectual property registries, upon recordation of the security
interests granted hereunder in Patents, Trademarks and Copyrights in the
applicable intellectual property registries, including but not limited to the
United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to the Collateral Agent hereunder
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral to the extent that a
security interest may be perfected by the filing of a UCC financing statement or
by the recordation of the security interest in the United States Patent and
Trademark Office or the United States Copyright Office;
          (viii) except as set forth on Schedule 4.1(F), as such schedule may be
amended or supplemented from time to time, subject to the requirements set forth
on Schedule 5.13 of the Credit Agreement with respect to the Collateral
described therein, all actions and consents (other than actions and consents
required by the UCC, any other applicable law or, solely with respect to Pledged
Equity Interests in Persons organized outside the United States, those that need
to be made or obtained outside of the United States), including all filings,
notices, registrations and recordings, necessary for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect of the Collateral have been made or
obtained; provided that filing of assignments in the applicable intellectual
property registries may be necessary to the exercise of certain remedies in
respect of Intellectual Property and the exercise of remedies in respect of
Non-Assignable Contracts (other than those provided under 9-406, 9-407 and 9-408
of the UCC , to the extent that they apply) may require the consent of the other
party thereto;
          (ix) other than the financing statements filed in favor of the
Collateral Agent, no effective UCC financing statement, fixture filing or other
instrument similar in effect under any applicable law which is effective to
perfect a security interest under the UCC as in effect on the Closing Date in
all or any part of the Collateral on file in any filing or recording office on
the Closing Date or has been authorized by such Grantor for filing at any time
thereafter

10



--------------------------------------------------------------------------------



 




except for (x) financing statements or other instruments similar in effect for
which proper termination statements or releases have been delivered to the
Collateral Agent for filing and (y) financing statements or other instruments
similar in effect or filed in connection with Permitted Liens;
          (x) no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the security interest purported
to be created in favor of the Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for actions required with respect to accounts where
the United States government or subdivision thereof is an Account Debtor,
(B) for the filings contemplated by clause (vii) and (viii) above, (C) as may be
required, in connection with the disposition of any Investment Property, by laws
generally affecting the offering and sale of Securities and (D) for the exercise
of right and remedies in respect of any foreign Intellectual Property and
Pledged Equity Interests issued by a Controlled Foreign Corporation;
          (xi) all information supplied by any Grantor with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects as of the date
supplied by such Grantor, except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
          (xii) none of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC);
          (xiii) it does not own any “as extracted collateral” (as defined in
the UCC) or any timber to be cut; and
          (xiv) as of the Closing Date, such Grantor has been duly organized as
an entity of the type as set forth opposite such Grantor’s name on
Schedule 4.1(A) solely under the laws of the jurisdiction as set forth opposite
such Grantor’s name on Schedule 4.1(A) and remains duly existing as such. Such
Grantor has not filed any certificates of domestication, transfer or continuance
in any other jurisdiction as of the Closing Date.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
with respect to itself that:
          (i) except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein adverse to the
Collateral Agent;
          (ii) it shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral if such violation or noncompliance could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
          (iii) except as listed on Schedule 4.1.A.1, it shall not change such
Grantor’s legal name, identity, corporate structure (e.g., by merger,
consolidation, change in corporate form or otherwise), type of organization or
jurisdiction of organization unless it shall

11



--------------------------------------------------------------------------------



 




have (a) notified the Collateral Agent in writing, by executing and delivering
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to applicable
Schedules showing such change thereto, at least thirty (30) days prior to any
such change or establishment, identifying such new proposed name, identity,
corporate structure, jurisdiction of organization and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or reasonably requested by the
Collateral Agent to maintain the continuous validity, perfection and at least
the same priority of the Collateral Agent’s security interest in the Collateral
intended to be granted and agreed to hereby;
          (iv) except as otherwise permitted under the Credit Agreement it shall
not file any certificates of domestication, transfer or continuance in any
jurisdiction other than the jurisdiction set forth opposite such Grantor’s name
on Schedule 4.1(A);
          (v) it shall not take or permit any action which could materially
impair the Collateral Agent’s rights in the Collateral, subject to Grantors’
rights to dispose of or abandon rights in the Collateral to the extent permitted
hereunder or under the Credit Agreement or the right to grant Permitted Liens;
and
          (vi) it shall not sell, transfer, exclusively license or assign (by
operation of law or otherwise) any Collateral except as otherwise permitted in
accordance with the Credit Agreement.
     4.2 Equipment and Inventory.
          (a) Representations and Warranties. Each Grantor represents and
warrants with respect to itself that:
          (i) all of its Equipment and Inventory included in the Collateral
other than Equipment out for repair or Equipment and Inventory in transit is
kept on the Closing Date and during the past 18 months has been kept only at one
of the locations specified in Schedule 4.2; and
          (ii) any Goods now or hereafter produced by such Grantor included in
the Collateral have been and will be produced in material compliance with the
requirements of the Fair Labor Standards Act, as amended.
          (b) Covenants and Agreements. Each Grantor covenants and agrees with
respect to itself that:
          (i) it shall keep the Equipment, Inventory and any Documents
evidencing any of its Equipment and Inventory other than Equipment out for
repair or Equipment and Inventory in transit in one of the locations specified
on Schedule 4.2 (as such schedule may be amended or supplemented from time to
time) unless it shall have (a) notified the Collateral Agent in writing, no
later than forty-five (45) days after any change in locations, identifying such
new locations and providing such other information in connection therewith as
the Collateral Agent may reasonably request;
          (ii) it shall keep (or cause to be kept) records of its Inventory
which are accurate in all material respects, as is customarily maintained under
similar circumstances by

12



--------------------------------------------------------------------------------



 




Persons of established reputation engaged in similar business, and in any event
in conformity with GAAP; and
          (iii) it shall not deliver any Document evidencing any of its
Equipment and Inventory to any Person other than the issuer of such Document to
claim the Goods evidenced therefor or the Collateral Agent.
     4.3 Receivables.
          (a) Representations and Warranties. Each Grantor represents and
warrants that none of the Account Debtors in respect of any of its Receivables
in excess of $1,000,000 individually or $5,000,000 in the aggregate is the
government of the United States or any agency or instrumentality thereof.
          (b) Covenants and Agreements: Each Grantor hereby covenants and agrees
with respect to itself that:
          (i) it shall keep and maintain at its own cost and expense records of
its Receivables consistent with its past practice;
          (ii) at the request of the Collateral Agent after the occurrence and
during the continuation of an Event of Default, it shall mark conspicuously, in
form and manner reasonably satisfactory to the Collateral Agent, all of its
Chattel Paper and Instruments (other than any delivered to the Collateral Agent
as provided herein and Instruments deposited in a Deposit Account for collection
in the ordinary course of business), as well as its Receivables Records with an
appropriate reference to the fact that the Collateral Agent has a security
interest therein;
          (iii) it shall perform in all material respects all of its obligations
with respect to the Receivables in accordance with its normal business practice;
          (iv) other than in the ordinary course of business as generally
conducted by it, and except as otherwise provided in subsection (v) below,
following the occurrence and during the continuation of an Event of Default,
such Grantor shall not (w) grant any extension or renewal of the time of payment
of any of its Receivables, (x) compromise or settle any dispute, claim or legal
proceeding with respect to any of its Receivables for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon;
          (v) except as otherwise provided in this subsection, each Grantor
shall continue to collect in accordance with its past business practice, all
amounts due or to become due to such Grantor under its Receivables and any
Supporting Obligation and diligently exercise in accordance with its past
business practice each material right it may have under any of its Receivables,
or any Supporting Obligation or Collateral Support therefor, in each case, at
its own expense, and in connection with such collections and exercise, such
Grantor shall take such action as such Grantor may deem necessary or advisable.
Notwithstanding the foregoing, the Collateral Agent shall have the right at any
time following the occurrence and during the continuation of an Event of Default
to notify, or require any Grantor to notify, any Account Debtor of the
Collateral Agent’s security interest in the Receivables and any Supporting
Obligation and, in addition, at any time following the occurrence and during the
continuation of an Event of Default, the Collateral Agent may: (1) direct the
Account Debtors under any Receivables to make payment of

13



--------------------------------------------------------------------------------



 




all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent; (2) notify, or require any Grantor to notify, each Person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Receivables have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to the Collateral Agent;
and (3) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. If
the Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
two (2) Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to the Collateral Agent if required, in a Deposit
Account designated by the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and
          (vi) subject to any underlying contractual requirements or provisions,
it shall use its commercially reasonable efforts to keep in full force and
effect any material Supporting Obligation or Collateral Support relating to any
of its material Receivables.
          (c) Delivery of Receivables. With respect to any of its Receivables in
excess of $1,000,000 individually or $5,000,000 in the aggregate that is
evidenced by, or constitutes, Chattel Paper or Instruments (other than
Instruments deposited or to be deposited for collection in the ordinary course
of business), each Grantor shall, at the request of the Collateral Agent, cause
each originally executed copy thereof to be delivered to the Collateral Agent
(or its agent or designee) appropriately indorsed to the Collateral Agent or
indorsed in blank: (i) with respect to any such Receivables in existence on the
date hereof, on or prior to the date hereof and (ii) with respect to any such
Receivables hereafter arising, within ten (10) days of such Grantor acquiring
rights therein.
     4.4 Investment Property.
          4.4.1 Investment Property Generally
          (a) Covenants and Agreements. Each Grantor hereby covenants and agrees
with respect to itself that:
          (i) in the event it acquires rights in any Investment Property in
excess of $1,000,000 individually or $5,000,000 in the aggregate after the date
hereof, it shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with
Supplements to Schedules thereto, reflecting such new Investment Property;
provided, such Grantor shall not be required to deliver any Pledge Supplement
solely for the purpose set forth in this clause (i) more than twice a year.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Investment Property
immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to deliver a supplement to Schedule 4.4
as required hereby;

14



--------------------------------------------------------------------------------



 



          (ii) except as provided in the next sentence, in the event such
Grantor receives any dividends, interest or distributions on any Investment
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Property, then
(a) such dividends, interest or distributions and securities or other property
shall be included in the definition of Collateral without further action and
(b) such Grantor shall immediately take all steps, if any, necessary or
advisable to ensure the validity, perfection, priority and, if applicable,
control of the Collateral Agent over such Investment Property (including,
without limitation, delivery thereof to the Collateral Agent if required by this
Agreement) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid in the normal course
of the business of the issuer and consistent with the past practice of the
issuer and all scheduled payments of interest; and
          (iii) each Grantor consents to the grant by each other Grantor of a
Security Interest in all Investment Property to the Collateral Agent.
          (b) Delivery.
          (i) Each Grantor agrees that with respect to any Investment Property
in which it currently has rights it shall comply with the provisions of this
Section 4.4.1(b) on or before the Credit Date and with respect to any Investment
Property hereafter acquired by such Grantor it shall comply with the provisions
of this Section 4.4.1(b) within fifteen (15) days of acquiring rights therein,
in each case in form and substance reasonably satisfactory to the Collateral
Agent. With respect to any Investment Property that is represented by a
certificate or that is an “instrument” (other than (A) any Investment Property
credited to a Securities Account, (B) Investment Property but only so long as
such Investment Property is not yet required to be delivered pursuant to
Section 5.13 of the Credit Agreement , (C) instruments in a principal amount not
in excess of $1,000,000 individually or $5,000,000 in the aggregate and
(D) instruments deposited or to be deposited for collection in the ordinary
course of business) it shall cause such certificate or instrument to be
delivered to the Collateral Agent, indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC), regardless of whether
such certificate constitutes a “certificated security” for purposes of the UCC.
          (c) Voting and Distributions.
          (i) So long as no Event of Default shall have occurred and be
continuing and the Collateral Agent has not given the applicable Grantor five
(5) Business Days prior written notice to the contrary:

  (1)   except as otherwise provided under the covenants and agreements relating
to investment property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Property or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Credit Agreement;     (2)   the Collateral Agent shall
promptly execute and deliver (or cause to be executed and delivered) to each
Grantor all proxies, and other instruments as such Grantor

15



--------------------------------------------------------------------------------



 



      may from time to time reasonably request for the purpose of enabling such
Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above; and    
(3)   upon the occurrence and during the continuation of an Event of Default and
upon two (2) Business Days prior written notice from the Collateral Agent to
such Grantor of the Collateral Agent’s intention to exercise such rights:

  (A)   all rights of each Grantor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant hereto shall
cease and all such rights shall thereupon become vested in the Collateral Agent
who shall thereupon have the sole right to exercise such voting and other
consensual rights; and     (B)   in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: (1) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 6.1.     4.4.2   Pledged Equity Interests

            (a) Representations and Warranties. Each Grantor hereby represents
and warrants with respect to itself, that:
            (i) as of the Closing Date, Schedule 4.4(A) sets forth under the
headings “Pledged Stock, “Pledged LLC Interests,” “Pledged Partnership
Interests” and “Pledged Trust Interests,” respectively, all of the Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests owned by such Grantor and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such Schedule;
            (ii) it is the record and beneficial owner of such Pledged Equity
Interests free of all Liens of other Persons other than Permitted Liens and (in
the case of Pledged Equity Interests not issued by a Subsidiary or an Affiliate
of such Grantor, to such Grantor’s best knowledge) there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Pledged Equity
Interests;
            (iii) (in the case of Pledged Equity Interests not issued by a
Subsidiary or an Affiliate of such Grantor, to such Grantor’s best knowledge) no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or desirable in connection with the creation,
perfection (except as set forth on Schedule 5.13 of the Credit Agreement) or
first priority status of the security interest of the Collateral Agent in any
such Pledged Equity Interests

16



--------------------------------------------------------------------------------



 



or the exercise by the Collateral Agent of the voting or other rights provided
for in this Agreement or the exercise of remedies in respect thereof;
          (iv) none of such Pledged LLC Interests nor Pledged Partnership
Interests are or represent interests in issuers that: (a) are registered as
investment companies or (b) are dealt in or traded on securities exchanges or
markets; and
          (v) except as otherwise set forth on Schedule 4.4(B) (as such schedule
may be amended or supplemented from time to time), all of the Pledged LLC
Interests and Pledged Partnership Interests, in each case issued by a domestic
Subsidiary of such Grantor, are or represent interests in issuers that have
opted to be treated as securities under the uniform commercial code of any
jurisdiction.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) unless otherwise permitted under the Credit Agreement, without the
prior written consent of the Collateral Agent, it shall not vote to enable or
take any other action to: cause any issuer of any Pledged Partnership Interests
or Pledged LLC Interests owned by such Grantor which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC unless prior to taking such actions, such
Grantor shall promptly notify the Collateral Agent in writing of any such
election or action and, in such event, shall take all steps necessary to
establish the Collateral Agent’s “control” thereof;
          (ii) except as expressly permitted by the Credit Agreement, without
the prior written consent of the Collateral Agent, it shall not permit any
issuer of any Pledged Equity Interest which is a Subsidiary of such Grantor to
merge or consolidate unless (i) if such issuer is required to be a Grantor under
this Agreement, such issuer creates a security interest that is perfected by a
filed financing statement (that is not effective solely under section 9-508 of
the UCC) in collateral in which such new debtor has or acquires rights, and
(ii) all the outstanding capital stock or other equity interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity which is a Subsidiary of such Grantor and which is owned by such
Grantor is, upon such merger or consolidation, pledged hereunder; provided that
if the surviving or resulting Grantors upon any such merger or consolidation
involves an issuer which is a Controlled Foreign Corporation, then such Grantor
shall only be required to pledge equity interests in accordance with
Section 2.2; and
          (iii) each Grantor consents to the grant by each other Grantor of a
security interest in all Investment Property to the Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to the Collateral Agent or its
nominee following the occurrence and during the continuation of an Event of
Default and to the substitution of the Collateral Agent or its nominee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.
          4.4.3 Pledged Debt
          (i) Representations and Warranties. Each Grantor hereby represents and
warrants with respect to itself that Schedule 4.4 sets forth as of the Closing
Date under the heading “Pledged Debt” all of the Pledged Debt owned by such
Grantor in excess of $1,000,000

17



--------------------------------------------------------------------------------



 




individually or $5,000,000 in the aggregate owned by any Grantor and to the
knowledge of such Grantor, all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default.
          (b) Covenants and Agreements. In addition to the foregoing, upon the
occurrence and during the continuance of an Event of Default, if any issuer of
any Investment Property is a direct Subsidiary of a Grantor and is located in a
jurisdiction outside of the United States (other than the issuers listed on
Schedule 4.4(D)), at the request of the Collateral Agent, (a) such Grantor shall
take such additional actions to cause such issuer that is a Subsidiary of such
Grantor and (b) such Grantor shall use commercially reasonable efforts to cause
the issuer that is not a Subsidiary of such Grantor, in each case, to register
the pledge on its books and records or making such filings or recordings, in
each case as may be reasonably necessary or advisable, under the laws of such
issuer’s jurisdiction to insure the validity, perfection and priority of the
security interest of the Collateral Agent. Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent shall have the right,
with two (2) Business Days prior notice to any Grantor, to transfer all or any
portion of the Investment Property to its name or the name of its nominee or
agent. In addition, the Collateral Agent shall have the right at any time
following the occurrence and during the continuation of an Event of Default,
without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Property for certificates or instruments of smaller
or larger denominations.
     4.5 Intellectual Property.
          (a) Representations and Warranties. Except as disclosed in
Schedule 4.5(H) (as such schedule may be amended or supplemented from time to
time), each Grantor hereby represents and warrants with respect to itself that:
          (i) Schedule 4.5 (as such schedule may be amended or supplemented from
time to time) sets forth a true and complete list of (a) all United States and
state registrations of and applications for Patents, Trademarks, and Copyrights
owned by each Grantor; and (b) all Patent Licenses, Trademark Licenses, Trade
Secret Licenses and Copyright Licenses material to the business of such Grantor
except for non-exclusive licenses to commercially available software;
          (ii) except as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) it is the sole and exclusive
owner of the entire right, title, and interest in and to all United States
Intellectual Property of such Grantor listed on Schedule 4.5 (as such schedule
may be amended or supplemented from time to time), and owns or has the valid
right to use, all other United States Intellectual Property that is material to
the conduct of its business, free and clear of all Liens, except for Permitted
Liens; and (b) all United States Intellectual Property owned by such Grantor and
material to the conduct of its business is subsisting and has not been adjudged
invalid or unenforceable;
          (iii) to such Grantor’s knowledge, (A) all United States Intellectual
Property material to the conduct of such Grantor’s business is subsisting and
unexpired, (B) no holding, decision, or judgment has been rendered in any action
or proceeding before any court or administrative authority challenging the
validity of, such Grantor’s right to register, or such Grantor’s rights to own
or use, any United States Intellectual Property and (C) no such action or
proceeding is pending or threatened (except for routine office actions issued in
the course of prosecution) that could reasonably be expected to have a Material
Adverse Effect;

18



--------------------------------------------------------------------------------



 



          (iv) to the best of such Grantor’s knowledge, (a) the conduct of such
Grantor’s business does not infringe upon any Intellectual Property right owned
or controlled by a third party; and (b) no third party is infringing upon in any
material respect any rights in any United States Intellectual Property owned by
such Grantor; and
          (v) to such Grantor’s knowledge, (a) none of the Trade Secrets owned
by such Grantor that are material to its business have been used, divulged,
disclosed or appropriated to the detriment of such Grantor for the benefit of
any other person; and (b) no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership, and use
of such Grantor’s Intellectual Property.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
with respect to itself as follows:
          (i) it shall not do any act or knowingly omit to do any act whereby
any of the United States Intellectual Property which is material to the business
of such Grantor may lapse, or become abandoned, dedicated to the public, or
unenforceable;
          (ii) with respect to any United States Trademarks which are material
to the business of such Grantor, such Grantor (a) shall not cease the use of any
of such Trademarks or fail to maintain the level of the quality of products sold
and services rendered under any of such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof and (b) shall take commercially reasonable steps necessary to
require that licensees of such Trademarks use such consistent standards of
quality;
          (iii) it shall promptly notify the Collateral Agent if it knows that
any item of the United States Intellectual Property that is material to the
business of such Grantor is reasonably likely to become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable (other than as a result of the expiration of its non-renewable or
natural term), or (c) subject to any adverse determination or development
(including the institution of proceedings) in any action or proceeding in the
United States Patent and Trademark Office or the United States Copyright Office,
or any court (other than office actions in the course of prosecution that do not
materially affect such Grantor’s right to use such Intellectual Property);
          (iv) it shall take all reasonable steps in the United States Patent
and Trademark Office and the United States Copyright Office to pursue any
application and maintain any registration of each Trademark, Patent, and
Copyright owned by such Grantor that is material to its business which is now or
shall become included in the Intellectual Property including, but not limited
to, those items on Schedule 4.5 (as it may be amended or supplemented from time
to time), but only to the extent that such items remain material to such
Grantor’s business;
          (v) in the event that any United States Intellectual Property owned by
such Grantor that is material to the business of such Grantor is infringed by a
third party, such Grantor shall upon an Authorized Officer of such Grantor
obtaining knowledge of such infringement promptly take actions that such Grantor
deems are commercially reasonable to limit or prevent such infringement and
protect its rights in such Intellectual Property;
          (vi) it shall promptly (but in no event more than once per quarter)
report to the Collateral Agent the occurrence of any of the following which
occurred since the last report

19



--------------------------------------------------------------------------------



 




to the Collateral Agent: (i) the filing of any application to register any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office or the United States Copyright Office (whether such application is filed
by such Grantor or through any agent, employee, licensee, or designee thereof)
and (ii) the registration of any Intellectual Property by any such office, in
each case by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto; and
          (vii) it shall take steps that are, in such Grantor’s reasonable
business judgment, commercially reasonable to protect the secrecy of all Trade
Secrets that are material to the business of such Grantor.
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS.
     5.1 Further Assurances.
          (a) Subject to specific limitations contained herein, each Grantor
agrees that from time to time, at the expense of such Grantor, that it shall
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Collateral Agent may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor shall:
          (i) file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
security interests granted hereby;
          (ii) take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
United States Intellectual Property with any intellectual property registry in
which said Intellectual Property is registered or in which an application for
registration is pending including, without limitation, the United States Patent
and Trademark Office, the United States Copyright Office and the various
Secretaries of State;
          (iii) at any reasonable time following the occurrence and during the
continuation of an Event of Default, upon request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent; and
          (iv) at the Collateral Agent’s reasonable request, appear in and
defend any action or proceeding that may affect such Grantor’s title to or the
Collateral Agent’s security interest in all or any part of the Collateral.
          (b) Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, and amendments thereto, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes

20



--------------------------------------------------------------------------------



 




such property in any other manner as the Collateral Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired.” Each Grantor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.
     5.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
     6.1 Power of Attorney. Until payment in full of all Secured Obligations
(other than unmatured indemnification obligations), the cancellation or
termination of the Commitments and the cancellation, cash collateralization or
expiration of all outstanding Letters of Credit, each Grantor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as such Grantor’s attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor, the Collateral Agent or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, the following:
          (a) upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Credit Agreement;
          (b) upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
          (d) upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
          (e) to prepare and file any UCC financing statements against such
Grantor as debtor;

21



--------------------------------------------------------------------------------



 



          (f) to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;
          (g) upon the occurrence and during the continuance of any Event of
Default, to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and
          (h) upon the occurrence and during the continuance of any Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and such Grantor’s expense, at any time or
from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
     6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Collateral Agent in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
SECTION 7. REMEDIES.
     7.1 Generally.
          (a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:
          (i) require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;
          (ii) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

22



--------------------------------------------------------------------------------



 



          (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
and
          (iv) without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.
          (b) The Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent that the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, Grantors shall be liable for the deficiency and
the fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.
          (c) The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
          (d) The Collateral Agent shall have no obligation to marshal any of
the Collateral.
     7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or in the Credit Agreement, all proceeds received by the Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be

23



--------------------------------------------------------------------------------



 



applied in full or in part by the Collateral Agent in payment of the Secured
Obligations in the following order:
     First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties; and
     Third, any balance remaining after the Secured Obligations shall have been
paid in full, the Commitments shall have terminated or been cancelled and the
Letters of Credit shall have been cancelled, cash collateralized or have expired
shall be paid over to the Company or to whomsoever may be lawfully entitled to
receive the same.
     7.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.
     7.4 Investment Property.
     Each Grantor recognizes that, by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Investment
Property conducted without prior registration or qualification of such
Investment Property under the Securities Act and/or such state securities laws,
to limit purchasers to those who will agree, among other things, to acquire the
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Grantor acknowledges that any such
private sale may be at prices and on terms less favorable than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that the fact that any
such sale is conducted as a private sale shall not, in and of itself, cause such
sale to not be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Property for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.
If the Collateral Agent determines to exercise its right to sell any or all of
the Investment Property, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Stock to be sold hereunder, each partnership
and each limited liability company, in each case, which is a Subsidiary of such
Grantor, from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Property which may be sold by the Collateral Agent in exempt transactions under
the Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.
     7.5 Intellectual Property.

24



--------------------------------------------------------------------------------



 



          (a) Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:
          (i) the Collateral Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property, in which event such Grantor
shall, at the request of the Collateral Agent, do any and all lawful acts and
execute any and all documents required by the Collateral Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 10 hereof in connection
with the exercise of its rights under this Section;
          (ii) in the event of a sale or other disposition of the Intellectual
Property pursuant to Section 7.1, such Grantor shall, upon written demand from
the Collateral Agent, assign, convey or otherwise transfer to the Collateral
Agent or the third-party acquirer, as the case may be, all of such Grantor’s
right, title and interest in and to the Intellectual Property and shall execute
and deliver to the Collateral Agent or the third-party acquirer, as the case may
be, such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;
          (iii) within five (5) Business Days after written notice from the
Collateral Agent, each Grantor shall identify to the Collateral Agent, by name,
title and job responsibility, such key personnel in such Grantor’s employ on the
date such notice was received that are reasonably essential to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with material Trademarks, and such Granter shall use commercially reasonable
efforts to maintain such essential personnel in such Grantor’s employ and
available to perform their then-current functions at such Grantor’s expense
consistent with the salary and benefit structure applicable to each as of the
date such notice was received by Grantor; and
          (iv) for the avoidance of doubt, the Collateral Agent shall have all
of the rights specified in Sections 4.3 and 7.6 of this Agreement with respect
to amounts due or to become due to such Grantor in respect of the Intellectual
Property in the same manner and to the same extent as such Grantor has with
respect to other Receivables.
          (b) If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made,
and (iv) the Secured Obligations shall not have become immediately due and
payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Collateral Agent as aforesaid, subject to any disposition thereof that may
have been made by the Collateral Agent; provided, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided further,
the rights, title and interests so reassigned shall be free and clear of any
other Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.
          (c) Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Section 7 and at such time as the
Collateral Agent shall be lawfully

25



--------------------------------------------------------------------------------



 




entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, to the extent it has the right to do so, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of said Trademarks and subject to exclusive licenses
validly granted by Grantor in accordance with the terms this Agreement and the
other Credit Documents prior to the date that the Collateral Agent exercises its
rights under this Section, to use, operate under, license, or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located.
     7.6 Cash Proceeds. In addition to the rights of the Collateral Agent
specified in Section 4.3 with respect to payments of Receivables, all proceeds
of any Collateral received by any Grantor consisting of cash, checks and other
non-cash items (collectively, “Cash Proceeds”) shall, if an Event of Default
shall have occurred and is continuing be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4.1(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account. Any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise): (i) if no Event of Default shall have occurred and be continuing,
shall be handled as required by the Credit Agreement and (ii) if an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing in accordance with the Credit Agreement.
SECTION 8. COLLATERAL AGENT.
     The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders of a majority of the aggregate notional amount (or, with respect
to any Permitted Hedge Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Permitted Hedge Agreement) under all Permitted Hedge Agreements. In furtherance
of the foregoing provisions of this Section, each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. Collateral Agent
may resign at any time by giving thirty (30) days’ prior written notice thereof
to Lenders and the Grantors. Upon any such notice of resignation, Requisite
Lenders shall have the right, upon five (5) Business Days’ notice to the
Administrative Agent, to appoint a successor Collateral Agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the

26



--------------------------------------------------------------------------------



 



retiring Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created hereunder, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Collateral Agent hereunder.
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
     This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations, the cancellation or termination of the Commitments
and the cancellation, cash collateralization or expiration of all outstanding
Letters of Credit, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns. Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise. Upon the payment in full of all Secured Obligations, the
cancellation or termination of the Commitments and the cancellation, cash
collateralization or expiration of all outstanding Letters of Credit, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Collateral shall automatically revert to Grantors.
Upon any such termination the Collateral Agent shall, at Grantors’ expense,
execute and deliver to Grantors or otherwise authorize the filing of such
documents as Grantors shall reasonably request, including financing statement
amendments to evidence such termination. Upon any disposition of property
permitted by the Credit Agreement or the designation of any issuer of Pledged
Equity Interest as an Unrestricted Subsidiary in accordance with Section 5.14 of
the Credit Agreement, the Liens granted herein shall be deemed to be
automatically released and such property or Pledged Equity Interest of such
Unrestricted Subsidiary shall automatically revert to the applicable Grantor
with no further action on the part of any Person. The Collateral Agent shall, at
Grantor’s expense, execute and deliver or otherwise authorize the filing of such
documents as Grantors shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property. Neither the Collateral Agent nor any of its directors,
officers,

27



--------------------------------------------------------------------------------



 



employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under
Section 10.2 of the Credit Agreement.
SECTION 11. MISCELLANEOUS.
     Any notice required or permitted to be given under this Agreement shall be
given in accordance with Section 10.1 of the Credit Agreement. No failure or
delay on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
[Signature page follows]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            COVANTA ENERGY CORPORATION,
A DELAWARE CORPORATION, AND
EACH OF ITS SUBSIDIARIES LISTED
ON ANNEX X HERETO
      By:   /s/ Anthony J. Orlando       Name:   Anthony J. Orlando      
Title:   Authorized Officer  

29



--------------------------------------------------------------------------------



 



         

             
 
                JPMORGAN CHASE BANK, N.A.,
as Collateral Agent    
 
           
 
  By:   /s/ Robert Anastasio    
 
                Name: Robert Anastasio         Title:   Vice President    

30



--------------------------------------------------------------------------------



 



ANNEX X
TO PLEDGE AND SECURITY AGREEMENT
Subsidiaries

     
1.
  8309 Tujunga Avenue Corp., a California corporation
2.
  Amor 14 Corporation, a Delaware corporation
3.
  Burney Mountain Power, a California corporation
4.
  Covanta Acquisition, Inc., a Delaware corporation
5.
  Covanta ARC Holdings, Inc., a Delaware corporation
6.
  Covanta Bessemer, Inc., a Delaware corporation
7.
  Covanta Cunningham Environmental Support, Inc., a New York corporation
8.
  Covanta Energy Americas, Inc., a Delaware corporation
9.
  Covanta Energy Construction, Inc., a Delaware corporation
10.
  Covanta Energy Group, Inc., a Delaware corporation
11.
  Covanta Energy International, Inc., a Delaware corporation
12.
  Covanta Energy Resource Corp., a Delaware corporation
13.
  Covanta Energy Services, Inc., a Delaware corporation
14.
  Covanta Energy West, Inc., a Delaware corporation
15.
  Covanta Engineering Services, Inc., a New Jersey corporation
16.
  Covanta Geothermal Operations Holdings, Inc., a Delaware corporation
17.
  Covanta Geothermal Operations, Inc., a Delaware corporation
18.
  Covanta Haverhill Properties, Inc., a Massachusetts corporation
19.
  Covanta Heber Field Energy, Inc., a Delaware corporation
20.
  Covanta Hennepin Energy Resource Co., Limited Partnership,
 
 
a Delaware limited partnership
 
  By: Covanta Energy Resource Corp., its General Partner
21.
  Covanta Hillsborough, Inc., a Florida corporation

22.
  Covanta Honolulu Resource Recovery Venture, a Hawaii General Partnership
 
  By: Covanta Oahu Waste Energy Recovery, Inc., its General Partner
 
  By: Covanta Projects of Hawaii, Inc., its General Partner
23.
  Covanta Huntsville, Inc., an Alabama corporation
24.
  Covanta Hydro Energy, Inc., a Delaware corporation
25.
  Covanta Hydro Operations West, Inc., Delaware corporation
26.
  Covanta Hydro Operations, Inc., a Tennessee corporation
27.
  Covanta Imperial Power Services, Inc., a California corporation
28.
  Covanta Kent, Inc., a Michigan corporation
29.
  Covanta Lancaster, Inc., a Pennsylvania corporation
30.
  Covanta Lee, Inc., a Florida corporation
31.
  Covanta Long Island, Inc., a Delaware corporation
32.
  Covanta Marion Land Corp., an Oregon corporation
33.
  Covanta Marion, Inc., an Oregon corporation
34.
  Covanta Mid-Conn., Inc., a Connecticut corporation
35.
  Covanta Montgomery, Inc., Maryland corporation
36.
  Covanta New Martinsville Hydroelectric Corporation, a Delaware corporation
37.
  Covanta New Martinsville Hydro-Operations Corporation, a West Virginia
corporation
38.
  Covanta Oahu Waste Energy Recovery, Inc., a California corporation
39.
  Covanta Onondaga Operations, Inc., a Delaware corporation

SCHEDULE 2.2



--------------------------------------------------------------------------------



 



     
40.
  Covanta Operations of Union LLC, a New Jersey limited liability company
41.
  Covanta OPW Associates, Inc., a Connecticut corporation
42.
  Covanta OPWH, Inc., a Delaware corporation
43.
  Covanta Otay 3 Company, a California corporation
44.
  Covanta Pasco, Inc., a Florida corporation
45.
  Covanta Pinellas, Inc., a Florida corporation
46.
  Covanta Plant Services of New Jersey, Inc., a New Jersey corporation
47.
  Covanta Power Development of Mauritius, Inc., a Delaware corporation
48.
  Covanta Power Development, Inc., a Delaware corporation
49.
  Covanta Power Equity Corporation, a Delaware corporation
50.
  Covanta Power International Holdings, Inc., a Delaware corporation
51.
  Covanta Power Pacific, Inc., a California corporation
52.
  Covanta Power Plant Operations, a California corporation
53.
  Covanta Projects of Hawaii, Inc., a Hawaii corporation
54.
  Covanta Projects, Inc., a Delaware corporation
55.
  Covanta Ref-Fuel Finance LLC (f/k/a Ref-Fuel Corp.), a Delaware limited
liability company
56.
  Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC), a Delaware limited liability
company
57.
  Covanta RRS Holdings, Inc., a Delaware corporation
58.
  Covanta Secure Services, LLC, a Delaware limited liability company
59.
  Covanta SIGC Energy II, Inc., a California corporation
60.
  Covanta SIGC Energy, Inc., a Delaware corporation
61.
  Covanta SIGC Geothermal Operations, Inc., a California corporation
62.
  Covanta Systems, LLC, a Delaware limited liability company
63.
  Covanta Tampa Bay, Inc., a Florida corporation
64.
  Covanta Tampa Construction, Inc., a Delaware corporation
65.
  Covanta Wallingford Associates, Inc., a Connecticut corporation
66.
  Covanta Warren Energy Resources Co., Limited Partnership, a Delaware limited
partnership
67.
  Covanta Warren Holdings I, Inc., a Virginia corporation
68.
  Covanta Warren Holdings II, Inc., a California corporation
69.
  Covanta Waste to Energy, LLC, a Delaware limited liability company
70.
  Covanta Water Holdings, Inc., a Delaware corporation
71.
  Covanta Water Systems, Inc., a Delaware corporation
72.
  Covanta Water Treatment Services, Inc., a Delaware corporation
73.
  DSS Environmental, Inc., a New York corporation
74.
  ERC Energy II, Inc., a Delaware corporation
75.
  ERC Energy, Inc., a Delaware corporation
76.
  Generating Resource Recovery Partners L.P., a California limited partnership
77.
  Heber Field Energy II, Inc., a Delaware corporation
78.
  Heber Loan Partners, a California general partnership
 
  By: ERC Energy, Inc., its General Partner
 
  By: ERC Energy II, Inc., its General Partner
79.
  LMI, Inc., a Massachusetts corporation
80.
  Mammoth Geothermal Company, a California corporation
81.
  Mammoth Power Company, a California corporation
82.
  Michigan Waste Energy, Inc., a Delaware corporation
83.
  MSW I Sub, LLC, a Delaware limited liability company
84.
  Mt. Lassen Power, a California corporation
85.
  Pacific Energy Operating Group, L.P., a California limited partnership
86.
  Pacific Geothermal Company, a California corporation

2



--------------------------------------------------------------------------------



 



     
87.
  Pacific Oroville Power, Inc., a California corporation
88.
  Pacific Recovery Corporation, a California corporation
89.
  Pacific Wood Fuels Company, a California corporation
90.
  Three Mountain Operations, Inc., a Delaware corporation
91.
  Three Mountain Power, LLC, a Delaware corporation
92.
  UAH Management Corp., a New York corporation

3



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
TO PLEDGE AND SECURITY AGREEMENT
IMMATERIAL RESTRICTED SUBSIDIARIES

1.   Ogden Energy (Gulf) Ltd. (Mauritius)   2.   Ogden Energy India (Bakreshwar)
Ltd. (Mauritius)   3.   Hidro Operaciones Don Pedro SA (Costa Rica)   4.  
Enereurope Holdings III, B.V. (Netherlands)   5.   Olmec Insurance, Ltd.
(Bermuda)   6.   Covanta Waste to Energy Asia Investments (Mauritius)   7.  
Covanta Mauritius O&M Ltd. (Cayman Islands)   8.   Covanta Energy Asia Pacific
Ltd. (Hong Kong)   9.   Covanta Energy (Thailand) Ltd. (Thailand)   10.  
Pacific Hydropower Company   11.   Covanta SBR Associates   12.   Haverhill
Power, LLC   13.   TransRiver Portsmouth LLC

SCHEDULE 1.1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
TO PLEDGE AND SECURITY AGREEMENT
DESCRIPTION OF EXCLUDED INVESTMENT PROPERTY
None.

SCHEDULE 2.2-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
GENERAL INFORMATION

(A)   Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

                              Type of   Jurisdiction of   Chief Executive  
Principal Place   Organization Full Legal Name   Organization   Organization  
Office   of Business   I.D.#
Covanta Energy Corporation
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0371308  
8309 Tujunga Avenue Corp.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1415364  
Amor 14 Corporation
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0934789  
Burney Mountain Power
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1805093  
Covanta Acquisition, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2470550  
Covanta Bessemer, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2556526  
Covanta Cunningham Environmental Support, Inc.
  Corporation   New York   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     N/A  
Covanta Energy Americas, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2418229  
Covanta Energy Construction, Inc
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3247112  
Covanta Energy Group, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2708045  
Covanta Energy International, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2554245  
Covanta Energy Resource Corp.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0952230  
Covanta Energy Services, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2225312  
Covanta Energy West, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3010023  
Covanta Engineering Services, Inc.
  Corporation   New Jersey   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0100269861  
Covanta Geothermal Operations Holdings, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3100117  
Covanta Geothermal Operations, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2247464  
Covanta Haverhill Properties, Inc.
  Corporation   Massachusetts   40 Lane Road
Fairfield, NJ 07004   100 Recovery Way
Haverhill, MA
01835     133382130  
Covanta Heber Field Energy, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2247465  

SCHEDULE 4.1-1



--------------------------------------------------------------------------------



 



                              Type of   Jurisdiction of   Chief Executive  
Principal Place   Organization Full Legal Name   Organization   Organization  
Office   of Business   I.D.#
Covanta Hennepin Energy Resource Co., Limited Partnership
  Limited Partnership   Delaware   40 Lane Road
Fairfield, NJ 07004   505 6th Avenue North
Minneapolis, MN 55405     2048510  
Covanta Hillsborough, Inc.
  Corporation   Florida   40 Lane Road
Fairfield, NJ 07004   350 Falkenberg Rd. Tampa, FL 33619     H16487  
Covanta Honolulu Resource Recovery Venture
  Partnership   Hawaii   40 Lane Road
Fairfield, NJ 07004   91-174 Hanua St. Kapolei, HI 96707     10303 G5  
Covanta Huntsville, Inc.
  Corporation   Alabama   40 Lane Road
Fairfield, NJ 07004   5251 Triana Blvd. Huntsville, AL 35805     D/C 123-860  
Covanta Hydro Energy, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2247463  
Covanta Hydro Operations West, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3266488  
Covanta Hydro Operations, Inc.
  Corporation   Tennessee   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0223406  
Covanta Imperial Power Services, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1098520  
Covanta Kent, Inc.
  Corporation   Michigan   40 Lane Road
Fairfield, NJ 07004   950 Market Ave. SW Grand Rapids, MI 49503     198201  
Covanta Lancaster, Inc.
  Corporation   Pennsylvania   40 Lane Road
Fairfield, NJ 07004   1911 River Rd. Bainbridge, PA 17502     978004  
Covanta Lee, Inc.
  Corporation   Florida   40 Lane Road
Fairfield, NJ 07004   10500 Buckingham Rd. Suite 400
Fort Myers, FL 33905     L53388  
Covanta Long Island, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2275573  
Covanta Marion Land Corp.
  Corporation   Oregon   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     046416-84  
Covanta Marion, Inc.
  Corporation   Oregon   40 Lane Road
Fairfield, NJ 07004   4850 Brookdale Road, NE
P.O Box 9126
Brooks, OR 97305     164271-14  
Covanta Mid-Conn, Inc.
  Corporation   Connecticut   40 Lane Road
Fairfield, NJ 07004   Reserve Rd. Gate 20-40 Hartford, CT 06114     0280999  
Covanta Montgomery, Inc.
  Corporation   Maryland   40 Lane Road
Fairfield, NJ 07004   16101 Frederick Rd. Derwood, MD 20855     D02905776  
Covanta New Martinsville Hydroelectric Corporation
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2084251  
Covanta New Martinsville Hydro-Operations Corporation
  Corporation   West Virginia   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     N/A  

SCHEDULE 4.1-2



--------------------------------------------------------------------------------



 



                              Type of   Jurisdiction of   Chief Executive  
Principal Place   Organization Full Legal Name   Organization   Organization  
Office   of Business   I.D.#
Covanta Oahu Waste Energy Recovery, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C0584241  
Covanta Onondaga Operations, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2441463  
Covanta Operations of Union, LLC
  Limited Liability Company   New Jersey   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0600052953  
Covanta OPW Associates, Inc.
  Corporation   Connecticut   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0223117  
Covanta OPWH, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2247028  
Covanta Otay 3 Company
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1913008  
Covanta Pasco, Inc.
  Corporation   Florida   40 Lane Road
Fairfield, NJ 07004   14230 Hays Road
Spring Hill, FL 34610     M67467  
Covanta Pinellas, Inc.
  Corporation   Florida   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     H060002193383  
Covanta Plant Services of New Jersey, Inc.
  Corporation   New Jersey   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0100468383  
Covanta Power Development, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2294046  
Covanta Power Development of Mauritius, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2517590  
Covanta Power Equity Corporation
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2214964  
Covanta Power International Holdings, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   Bangkok Office 1093/160 Central City Tower Bldg. 30th Fl.
Bangna — Trad KM.3 Road Bangna, Bangkok 10260, Thailand     2460596  
Covanta Power Pacific, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   2825 & 2829 Childress Drive
Anderson, CA 96007     C1174445  
Covanta Power Plant Operations
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1913009  
Covanta Projects of Hawaii, Inc.
  Corporation   Hawaii   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     44074 D1  
Covanta Projects, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2034649  
Covanta RRS Holdings, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2316649  
Covanta Secure Services, LLC
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2099817  
Covanta SIGC Energy II, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1917122  

SCHEDULE 4.1-3



--------------------------------------------------------------------------------



 



                              Type of   Jurisdiction of   Chief Executive  
Principal Place   Organization Full Legal Name   Organization   Organization  
Office   of Business   I.D.#
Covanta SIGC Energy, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2451258  
Covanta SIGC Geothermal Operations, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1826449  
Covanta Systems, LLC
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2006444  
Covanta Tampa Bay, Inc.
  Corporation   Florida   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004   P 00000113137  
Covanta Tampa Construction, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3496972  
Covanta Wallingford Associates, Inc.
  Corporation   Connecticut   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0222936  
Covanta Warren Energy Resources Co., Limited Partnership
  Limited Partnership   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2063265  
Covanta Warren Holdings I, Inc.
  Corporation   Virginia   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     0296124-1  
Covanta Warren Holdings II, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1599932  
Covanta Waste to Energy, LLC
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2572858  
Covanta Water Holdings, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2403545  
Covanta Water Systems, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2373409  
Covanta Water Treatment Services, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2472730  
DSS Environmental, Inc.
  Corporation   New York   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     N/A  
ERC Energy II, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3032718  
ERC Energy, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2006939  
Generating Resource Recovery Partners L.P.
  Limited Partnership   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C9123900007  
Heber Field Energy II, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3032715  
Heber Loan Partners
  General Partnership   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     N/A  
LMI, Inc.
  Corporation   Massachusetts   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     042943947  
Mammoth Geothermal Company
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1571375  
Mammoth Power Company
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1875010  
Michigan Waste Energy, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   5700 Russell St.
Detroit, MI 48211     2273531  

SCHEDULE 4.1-4



--------------------------------------------------------------------------------



 



                              Type of   Jurisdiction of   Chief Executive  
Principal Place   Organization Full Legal Name   Organization   Organization  
Office   of Business   I.D.#
MSW I Sub, LLC
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3847555  
Mt. Lassen Power
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   463-210 Mooney Road
Westwood, CA 96137     C1805094  
Pacific Geothermal Company
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1265808  
Pacific Energy Operating Group, L.P.
  Limited Partnership   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C8934100020  
Pacific Oroville Power, Inc.
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   3050 S. Fifth Ave. Oroville, CA 95966     C1280758  
Pacific Recovery Corporation
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1549635  
Pacific Wood Fuels Company
  Corporation   California   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     C1531985  
Three Mountain Operations, Inc.
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3247135  
Three Mountain Power, LLC
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2942568  
Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holdings Corp.)
  Corporation   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3383342  
 
          Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645   Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645        
Covanta Ref-Fuel Finance LLC (f/k/a Covanta Ref-Fuel Corp.)
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     3008643  
 
          Formerly: 155 Chestnut Ridge Road
Montvale, NJ 076455   Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645        
Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC)
  Limited Liability Company   Delaware   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     2799966  
 
          Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645   Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645        

SCHEDULE 4.1-5



--------------------------------------------------------------------------------



 



                              Type of   Jurisdiction of   Chief Executive  
Principal Place   Organization Full Legal Name   Organization   Organization  
Office   of Business   I.D.#
UAH Management Corp.
  Corporation   New York   40 Lane Road
Fairfield, NJ 07004   40 Lane Road
Fairfield, NJ 07004     N/A  
 
          Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645   Formerly: 155 Chestnut Ridge Road
Montvale, NJ 07645        

  (B)   Other Legal Names of each Grantor in the past five (5) years:        
See prior legal names as described on Schedule 4.1(C).     (C)   Changes in
Name, Jurisdiction of Organization, Chief Executive Office or Sole Place of
Business (or Principal Residence if Grantor is a Natural Person) and Corporate
Structure within past five (5) years:

          Name of Grantor   Description of Change   Date of Change
Covanta ARC Holdings, Inc.
  Name Change from: United American Energy Holdings Corp.   10/15/2004
 
  Name Change from: American Ref-Fuel Holdings Corp.   8/10/2005
Covanta Energy Americas, Inc.
  Name Change from: Ogden Power Corporation   3/14/2002
Covanta Energy Services, Inc.
  Name Change from: Ogden Resource Recovery Support Services, Inc.   3/14/2002
Covanta Otay 3 Company
  Name Change from: Pacific Wood Services Company   5/23/2005
Covanta Ref-Fuel Finance LLC
  Name Change from: United American Energy Corp. (De Corp.)   10/18/2004
 
  Name Change from: Ref-Fuel Corp.   7/20/2005
 
  Name Change from: Covanta Ref-Fuel Corp.   1/1/2007
Covanta Ref-Fuel LLC
  Name Change from: UAE Ref-Fuel LLC   9/15/2004
 
  Name Change from: Ref-Fuel LLC   7/20/2005
Covanta Secure Services, LLC
  Name Change from: Covanta Secure Services, Inc.   7/1/2005
Covanta Systems, LLC
  Name Change from: Covanta Systems, Inc.   3/4/2004
Covanta Warren Holdings I, Inc.
  Name Change from: Covanta Equity of Alexandria/Arlington, Inc.   3/19/2004
Covanta Warren Holdings II, Inc.
  Name Change from: Covanta Equity of Stanislaus, Inc.   3/18/2004
Covanta Waste to Energy, LLC
  Name Change from: Covanta Waste to Energy, Inc.   3/4/2004

  (D)   Agreements which have not heretofore been terminated pursuant to which
any Grantor is bound as debtor within past five (5) years:

SCHEDULE 4.1-6



--------------------------------------------------------------------------------



 



     None.

  (E)   Financing Statements:

      Name of Grantor   Filing Jurisdiction
Covanta Energy Corporation
  Delaware
8309 Tujunga Avenue Corp.
  California
AMOR 14 Corporation
  Delaware
Burney Mountain Power
  California
Covanta Acquisition, Inc.
  Delaware
Covanta Bessemer, Inc.
  Delaware
Covanta Cunningham Environmental Support, Inc.
  New York
Covanta Energy Americas, Inc.
  Delaware
Covanta Energy Construction, Inc.
  Delaware
Covanta Energy Group, Inc.
  Delaware
Covanta Energy International, Inc.
  Delaware
Covanta Energy Resource Corp.
  Delaware
Covanta Energy Services, Inc.
  Delaware
Covanta Energy West, Inc.
  Delaware
Covanta Engineering Services, Inc.
  New Jersey
Covanta Geothermal Operations Holdings, Inc.
  Delaware
Covanta Geothermal Operations, Inc.
  Delaware
Covanta Haverhill Properties, Inc.
  Massachusetts
Covanta Heber Field Energy, Inc.
  Delaware
Covanta Hennepin Energy Resource Co., Limited Partnership
  Delaware
Covanta Hillsborough, Inc.
  Florida
Covanta Honolulu Resource Recovery Venture
  Hawaii
Covanta Huntsville, Inc.
  Alabama
Covanta Hydro Energy, Inc.
  Delaware
Covanta Hydro Operations West, Inc.
  Delaware
Covanta Hydro Operations, Inc.
  Tennessee
Covanta Imperial Power Services, Inc.
  California
Covanta Kent, Inc.
  Michigan
Covanta Lancaster, Inc.
  Pennsylvania
Covanta Lee, Inc.
  Florida
Covanta Long Island, Inc.
  Delaware
Covanta Marion Land Corp.
  Oregon
Covanta Marion, Inc.
  Oregon
Covanta Mid-Conn, Inc.
  Connecticut
Covanta Montgomery, Inc.
  Maryland
Covanta New Martinsville Hydroelectric Corporation
  Delaware
Covanta New Martinsville Hydro-Operations Corporation
  West Virginia
Covanta Oahu Waste Energy Recovery, Inc.
  California
Covanta Onondaga Operations, Inc.
  Delaware
Covanta Operations of Union, LLC
  New Jersey
Covanta OPW Associates, Inc.
  Connecticut
Covanta OPWH, Inc.
  Delaware
Covanta Otay 3 Company
  California
Covanta Pasco, Inc.
  Florida
Covanta Pinellas, Inc.
  Florida
Covanta Plant Services of New Jersey, Inc.
  New Jersey
Covanta Power Development, Inc.
  Delaware
Covanta Power Development of Mauritius, Inc.
  Delaware

SCHEDULE 4.1-7



--------------------------------------------------------------------------------



 



      Name of Grantor   Filing Jurisdiction
Covanta Power Equity Corporation
  Delaware
Covanta Power International Holdings, Inc.
  Delaware
Covanta Power Pacific, Inc.
  California
Covanta Power Plant Operations
  California
Covanta Projects of Hawaii, Inc.
  Hawaii
Covanta Projects, Inc.
  Delaware
Covanta RRS Holdings, Inc.
  Delaware
Covanta Secure Services, LLC
  Delaware
Covanta SIGC Energy II, Inc.
  California
Covanta SIGC Energy, Inc.
  Delaware
Covanta SIGC Geothermal Operations, Inc.
  California
Covanta Systems, LLC
  Delaware
Covanta Tampa Bay, Inc.
  Florida
Covanta Tampa Construction, Inc.
  Delaware
Covanta Wallingford Associates, Inc.
  Connecticut
Covanta Warren Energy Resource Co., Limited Partnership
  Delaware
Covanta Warren Holdings I, Inc.
  Virginia
Covanta Warren Holdings II, Inc.
  California
Covanta Waste to Energy, LLC
  Delaware
Covanta Water Holdings, Inc.
  Delaware
Covanta Water Systems, Inc.
  Delaware
Covanta Water Treatment Services, Inc.
  Delaware
DSS Environmental, Inc.
  New York
ERC Energy II, Inc.
  Delaware
ERC Energy, Inc.
  Delaware
Generating Resource Recovery Partners L.P.
  California
Heber Field Energy II, Inc.
  Delaware
Heber Loan Partners
  New Jersey
LMI, Inc.
  Massachusetts
Mammoth Geothermal Company
  California
Mammoth Power Company
  California
Michigan Waste Energy, Inc.
  Delaware
MSW I Sub, LLC
  Delaware
Mt. Lassen Power
  California
Pacific Energy Operating Group, L.P.
  California
Pacific Geothermal Company
  California
Pacific Oroville Power, Inc.
  California
Pacific Recovery Corporation
  California
Pacific Wood Fuels Company
  California
Three Mountain Operations, Inc.
  Delaware
Three Mountain Power, LLC
  Delaware
Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holdings Corp.)
  Delaware
Covanta Ref-Fuel Finance LLC (f/k/a Covanta Ref-Fuel Corp.)
  Delaware
Covanta Ref-Fuel LLC (f/k/a Ref-Fuel LLC)
  Delaware
UAH Management Corp.
  New York

(F)   Actions and Consents:

     None.

SCHEDULE 4.1-8



--------------------------------------------------------------------------------



 



SCHEDULE 4.1.A.1
TO PLEDGE AND SECURITY AGREEMENT
CERTAIN COMPANY NAME CHANGES
None.

SCHEDULE 4.1.A.1-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT
LOCATION OF EQUIPMENT AND INVENTORY

      Name of Grantor   Location of Equipment and Inventory
Covanta Hennepin Energy Resource Co., Limited Partnership
  417 North 5th Street
Minneapolis, MN 55401
 
   
 
  505 6th Avenue North
Minneapolis, MN 55405
 
   
Mt. Lassen Power
  463-210 Mooney Road
Westwood, California 96137
 
   
Pacific Oroville Power, Inc.
  3050 S. Fifth Avenue
Oroville, California 95966
 
   
8309 Tujunga Avenue Corp.
  9075 S. Austin Rd.
Stockton, CA 95305
 
   
Burney Mountain Power
  Hwy 299 E
37800 Energy Drive
Burney, CA 96013
 
   
Covanta Haverhill Properties, Inc.
  100 Recovery Way
Haverhill, MA
01835
 
   
Covanta Hillsborough, Inc.
  350 Falkenberg Rd.
Tampa, FL 33619
 
   
Covanta Honolulu Resource Recovery Venture
  91-174 Hanua St.
Kapolei, HI 96707
 
   
Covanta Huntsville, Inc.
  5251 Triana Blvd.
Huntsville, AL 35805
 
   
Covanta Kent, Inc.
  950 Market Ave. SW
Grand Rapids, MI 49503
 
   
Covanta Lancaster, Inc.
  1911 River Rd.
Bainbridge, PA 17502
 
   
Covanta Lee, Inc.
  10500 Buckingham Rd.
Suite 400
Fort Myers, FL 33905
 
   
Covanta Marion, Inc.
  4850 Brookdale Road, NE
P.O Box 9126
Brooks, OR 97305
 
   
Covanta Mid-Conn, Inc.
  Reserve Rd. Gate 20-40
Hartford, CT 06114
 
   
Covanta Montgomery, Inc.
  16101 Frederick Rd.
Derwood, MD 20855
 
   
Covanta Pasco, Inc.
  14230 Hays Road
Spring Hill, FL 34610

SCHEDULE 4.2-1



--------------------------------------------------------------------------------



 



      Name of Grantor   Location of Equipment and Inventory
Covanta Power International Holdings, Inc.
  Bangkok Office
1093/160 Central City Tower Bldg. 30th Fl.
Bangna — Trad KM.3 Road
Bangna, Bangkok 10260, Thailand
 
   
Covanta Power Pacific, Inc.
  12110 E. Slauson Avenue
Unite 8-9
Santa Fe Springs, CA 90670
 
   
 
  2825 and 2829 Childress Dr.
Anderson, CA
 
   
 
  350 Crazy Horse Road
Salinas, CA 93907
 
   
 
  1600 Maxwell Rd.
Chula Vista, CA 91911
 
   
 
  2501 N. Ventura Rd.
Oxnard, CA 93030
 
   
 
  9075 S. Austin Rd.
Stockton, CA 95305
 
   
Michigan Waste Energy, Inc.
  5700 Russell St.
Detroit, MI 48211
 
   
Pacific Recovery Corporation
  350 Crazy Horse Road
Salinas, CA 93907
 
   
 
  1600 Maxwell Rd.
Chula Vista, CA 91911
 
   
 
  2501 N. Ventura Rd.
Oxnard, CA 93030
 
   
Covanta Warren Energy Resource Co., Limited Partnership
  218 Mt. Pisgah Avenue
Oxford, NJ 07863

SCHEDULE 4.2 - 2



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
INVESTMENT PROPERTY
     (A) Pledged Stock, Pledged LLC Interests and Pledged Partnership Interests

                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Power Pacific, Inc.
  8309 Tujunga Avenue Corp.   Common   Y     3     None     10       100  
 
                                           
Covanta SIGC Energy, Inc.
  Amor 14 Corporation   Common   Y     10     $ 1.00       5000       100  
 
                                           
Covanta Power Pacific, Inc.
  Burney Mountain Power   Common   Y     4     None     10       100  
 
                                           
Covanta Water Systems, Inc.
  Covanta Acquisition, Inc.   Common   Y     3     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Alexandria/Arlington, Inc.   Common   Y     3     $ 1.00       1000  
    100  
 
                                           
Covanta Systems, LLC
  Covanta Babylon, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Water Systems, Inc.
  Covanta Bessemer, Inc.   Common   Y     4     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Bristol, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Acquisition, Inc.
  Covanta Cunningham Environmental Support, Inc.   Common   Y     3     None    
10       100  
 
                                           
Covanta Energy West, Inc.
  Covanta Energy Americas, Inc.   Common   Y     4     $ 1.00       1000      
100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Energy Construction, Inc.   Common   Y     2     $ 1.00       100    
  100  
 
                                           
Covanta Energy Corporation
  Covanta Energy Group, Inc.   Common   Y     2     $ 1.00       100       100  

SCHEDULE 4.4-1



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Projects, Inc.
  Covanta Energy International, Inc.   Common   Y     3     $ 1.00       100    
  100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta Energy Resource Corp.   Common   Y     7     $ 1.00       1000      
100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta Energy Services, Inc.   Common   Y     7     $ 1.00       100      
100  
 
                                           
Covanta Energy International, Inc.
  Covanta Energy West, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Engineering Services, Inc.   Common   Y     3     $ 1.00       100    
  100  
 
                                           
Covanta Systems, LLC
  Covanta Warren Holdings I, Inc.   Common   Y     3     $ 1.00       100      
100  
 
                                           
Covanta Systems, LLC
  Covanta Warren Holdings II, Inc.   Common   Y     3     $ 1.00       100      
100  
 
                                           
Covanta Systems, LLC
  Covanta Fairfax, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Geothermal Operations Holdings, Inc.   Common   Y     2     $ 1.00    
  100       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Geothermal Operations, Inc.   Common   Y     5     None     1500      
100  
 
                                           
Covanta Systems, LLC
  Covanta Haverhill Properties, Inc.   Common   Y     4     $ 1.00       100    
  100  
 
                                           
Covanta Systems, LLC
  Covanta Haverhill, Inc.   Common   Y     3     $ 1.00       100       100  
 
                                           
Covanta Power Equity Corporation
  Covanta Heber Field Energy, Inc.   Common   Y     6     None     1500      
100  
 
                                           
Covanta Systems, LLC
  Covanta Hillsborough, Inc.   Common   Y     2     $ 1.00       100       100  

SCHEDULE 4.4-2



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Systems, LLC
  Covanta Huntington Resource Recovery One Corp.   Common   Y     4     $ 1.00  
    1000       100  
 
                                           
Covanta Systems, LLC
  Covanta Huntington Resource Recovery Seven Corp.   Common   Y     2     None  
  100       100  
 
                                           
Covanta Systems, LLC
  Covanta Huntsville, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Power Equity Corporation
  Covanta Hydro Energy, Inc.   Common   Y     5     None     1500       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Hydro Operations West, Inc.   Common   Y     2     $ 1.00       100  
    100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Hydro Operations, Inc.   Common   Y     5     $ 1.00       100      
100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Imperial Power Services, Inc.   Common   Y     6     None     1000    
  100  
 
                                           
Covanta Systems, LLC
  Covanta Indianapolis, Inc.   Common   Y     4     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Kent, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Lake II, Inc.   Common   Y     3     $ .001       750       75  
 
                                           
Covanta Systems, LLC
  Covanta Lancaster, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Lee, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Long Island, Inc.   Common   Y     3     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Marion Land Corp.   Common   Y     2     None     1000       100  
 
                                           
Covanta Systems, LLC
  Covanta Marion, Inc.   Common   Y     3     None     10       100  

SCHEDULE 4.4-3



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta RRS Holdings, Inc.
  Covanta Mid-Conn, Inc.   Common   Y     3     $ 1.00       1000       100  
 
                                           
Covanta Systems, LLC
  Covanta Montgomery, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Power Equity Corporation
  Covanta New Martinsville
Hydroelectric Corporation   Common   Y     7     None     10       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta New Martinsville
Hydro-Operations Corporation   Common   Y     6     $ 0.01       400       100  
 
                                           
Covanta RRS Holdings, Inc.
  Covanta Oahu Waste Energy Recovery, Inc.   Common   Y     2     None     1000
      100  
 
                                           
Covanta Systems, LLC
  Covanta Onondaga Five Corp.   Common   Y     2     $ 1.00       100       100
 
 
                                           
Covanta Systems, LLC
  Covanta Onondaga Four Corp.   Common   Y     2     $ 1.00       100       100
 
 
                                           
Covanta Systems, LLC
  Covanta Onondaga Operations, Inc.   Common   Y     2     $ 1.00       100    
  100  
 
                                           
Covanta Systems, LLC
  Covanta Onondaga Three Corp.   Common   Y     2     $ 1.00       100       100
 
 
                                           
Covanta Systems, LLC
  Covanta Onondaga Two Corp.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Onondaga, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta OPW Associates, Inc.   Common   Y     3     $ 1.00       100       100
 
 
                                           
Covanta Waste to Energy, LLC
  Covanta OPWH, Inc.   Common   Y     3     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Pasco, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Systems, LLC
  Covanta Pinellas, Inc.   Common   Y     1     $ 1.00       100       100  

SCHEDULE 4.4-4



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Energy Services, Inc.
  Covanta Plant Services of New Jersey, Inc.   Common   Y     3     $ 1.00      
100       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Power Equity
Corporation   Common Class A   Y     A5     $ 1.00       1000       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Power International Holdings, Inc.   Common   Y     2     $ 1.00      
1000       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta Power Pacific, Inc.   Common   Y     4     $ 1.00       10       100  
 
                                           
Covanta Power Pacific, Inc.
  Covanta Power Plant Operations   Common   Y     6     None     10       100  
 
                                           
Covanta RRS Holdings, Inc.
  Covanta Projects of Hawaii, Inc.   Common   Y     2     $ 1.00       1000    
  100  
 
                                           
Covanta Energy Group, Inc.
  Covanta Projects, Inc.   Common   Y     4     $ 0.50       1000       100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta RRS Holdings, Inc.   Common   Y     4     $ 1.00       100       100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta Secure Services, LLC   Common   Y     7     $ 1.00       100       100
 
 
                                           
Covanta Energy Americas, Inc.
  Covanta SIGC Energy, Inc.   Common   Y     3     $ 1.00       1000       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta SIGC Energy II, Inc.   Common   Y     3     None     1000       100  
 
                                           
Covanta Energy Americas, Inc.
  Covanta SIGC Geothermal Operations, Inc.   Common   Y     3     None     500  
    100  
 
                                           
Covanta Systems, LLC
  Covanta Stanislaus, Inc.   Common   Y     4     $ 1.00       100       100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta Systems, LLC   N/A   N     N/A       N/A       N/A       100  

SCHEDULE 4.4-5



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Water Systems, Inc.
  Covanta Tampa Bay, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Water Systems, Inc.
  Covanta Tampa Construction, Inc.   Common   Y     1     $ 1.00       100      
100  
 
                                           
Covanta Systems, LLC
  Covanta Union, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Waste to Energy, LLC
  Covanta Wallingford Associates, Inc.   Common   Y     3     $ 1.00       100  
    100  
 
                                           
Covanta Projects, Inc.
  Covanta Waste to Energy, LLC   N/A   N     N/A       N/A       N/A       100  
 
                                           
Covanta Projects, Inc.
  Covanta Water Holdings, Inc.   Common   Y     2     $ 1.00       100       100
 
 
                                           
Covanta Water Holdings, Inc.
  Covanta Water Systems, Inc.   Common   Y     3     $ 1.00       100       100
 
 
                                           
Covanta Water Holdings, Inc.
  Covanta Water Treatment Services, Inc.   Common   Y     5     $ 1.00       100
      100  
 
                                           
Covanta Power Equity Corporation
  ERC Energy II, Inc.   Common   Y     2     $ 1.00       100       100  
 
                                           
Covanta Power Equity Corporation
  ERC Energy, Inc.   Common   Y     8     $ 0.05       1000       100  
 
                                           
Covanta Power Equity Corporation
  Heber Field Energy II, Inc.   Common   Y     2     $ 1.00       100       100
 
 
                                           
Covanta Power Pacific, Inc.
  Mammoth Geothermal Company   Common   Y     4     $ 1.00       10       100  
 
                                           
Covanta Power Pacific, Inc.
  Mammoth Power Company   Common   Y     3     $ 1.00       10       100  
 
                                           
Covanta RRS Holdings, Inc.
  Michigan Waste Energy, Inc.   Common   Y     3     $ 1.00       1000       100
 
 
                                           
Covanta Power Pacific, Inc.
  Mt. Lassen Power   Common   Y     4     $ 1.00       10       100  

SCHEDULE 4.4-6



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Power Pacific, Inc.
  Pacific Energy Resources
Incorporated   Common   Y     4     None     10       100  
 
                                           
Covanta Pacific Power, Inc.
  Covanta Pacific Geothermal
Company   Common   Y     5     None     10       100  
 
                                           
Covanta Power Pacific, Inc.
  Pacific Oroville Power, Inc.   Common   Y     4     None     1000       100  
 
                                           
Covanta Power Pacific, Inc.
  Pacific Recovery Corporation   Common   Y     4     None     10       100  
 
                                           
Covanta Power Pacific, Inc.
  Pacific Wood Fuels Company   Common   Y     4     None     10       100  
 
                                           
Covanta Power Pacific, Inc.
  Penstock Power Company   Common   Y     4     None     10       100  
 
                                           
Covanta Power Pacific, Inc.
  Covanta Otay 3 Company   Common   Y     4     None     10       100  
 
                                           
Covanta Energy Americas, Inc.
  Three Mountain Operations, Inc.   Common   Y     2     $ 1.00       100      
100  
 
                                           
Covanta Energy Americas, Inc.
  Three Mountain Power, LLC   N/A   N     N/A       N/A       N/A       100  
 
                                           
Covanta Energy Resource Corp.
  Covanta Hennepin Energy Resource Co., Limited Partnership   N/A   N     N/A  
    N/A       N/A       99  
 
                                           
Covanta OPWH, Inc.
  Covanta Hennepin Energy Resource Co., Limited Partnership   N/A   N     N/A  
    N/A       N/A       1  
 
                                           
Covanta Projects of Hawaii, Inc.
  Covanta Honolulu Resource
Recovery Venture   N/A   N     N/A       N/A       N/A       50  

SCHEDULE 4.4-7



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Oahu Waste Energy Recovery, Inc.
  Covanta Honolulu Resource
Recovery Venture   N/A   N     N/A       N/A       N/A       50  
 
                                           
Covanta Projects, Inc.
  Covanta Operations of Union, LLC   N/A   N     N/A       N/A       N/A      
99  
 
                                           
Covanta Waste to Energy, LLC
  Covanta Operations of Union, LLC   N/A   N     N/A       N/A       N/A       1
 
 
                                           
Covanta OPW Associates, Inc.
  Covanta Projects of Wallingford, L.P.   N/A   N     N/A       N/A       N/A  
    2  
 
                                           
Covanta Wallingford Associates, Inc.
  Covanta Projects of Wallingford, L.P.   N/A   N     N/A       N/A       N/A  
    98  
 
                                           
Covanta Warren Holdings I, Inc.
  Covanta Warren Energy Resource Co., Limited Partnership   N/A   N     N/A    
  N/A       N/A       99  
 
                                           
Covanta Warren Holdings II, Inc.
  Covanta Warren Energy Resource Co., Limited Partnership   N/A   N     N/A    
  N/A       N/A       1  
 
                                           
Covanta Water Systems, Inc.
  DSS Environmental, Inc.   Common   Y     51     None     90       90  
 
                                           
Pacific Recovery Corporation
  Generating Resource Recovery Partners L.P.   N/A   N     N/A       N/A      
N/A       50  
 
                                           
Covanta Power Pacific, Inc.
  Generating Resource Recovery Partners L.P.   N/A   N     N/A       N/A      
N/A       50  
 
                                           
ERC Energy, Inc.
  Heber Loan Partners   N/A   N     N/A       N/A       N/A       50  
 
                                           
ERC Energy II, Inc.
  Heber Loan Partners   N/A   N     N/A       N/A       N/A       50  
 
                                           
Pacific Recovery Corporation
  Pacific Energy Operating Group, L.P.   N/A   N     N/A       N/A       N/A    
  50  

SCHEDULE 4.4-8



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Power Pacific, Inc.
  Pacific Energy Operating Group, L.P.   N/A   N     N/A       N/A       N/A    
  50  
 
                                           
Covanta Power International Holdings, Inc.
  Covanta Energy International Investments Limited (f/k/a Covanta Energy India
Investments Ltd.)   Ordinary   Y     8     $ 1.00       13       65  
 
                                           
Covanta Power International Holdings, Inc.
  Covanta Energy Philippines Holdings, Inc.   Not stated   Y     12     Not
stated     34,194       65  
 
                                           
Covanta Power Development, Inc.
  Covanta Power Development of Mauritius, Inc.   Common   Y     3     $ 1.00    
  100       100  
 
                                           
Covanta Power International Holdings, Inc.
  Covanta Power Development, Inc.   Common   Y     5     $ 1.00       100      
100  
 
                                           
Covanta Power International Holdings, Inc.
  Covanta Waste to Energy of Italy, Inc.   Common   Y     2     $ 1.00       100
      100  
 
                                           
Covanta Energy Corporation
  Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holdings Corp.)   Common  
Y     1     $ 0.001       263,987       100  
 
                                           
Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holdings Corp.)
  Covanta Ref-Fuel Finance LLC (f/k/a Covanta Ref-Fuel Corp.)   N/A   N     N/A
      N/A       N/A       100  
 
                                           
Covanta Ref-Fuel Finance LLC (f/k/a Covanta Ref-Fuel Corp.)
  Covanta Ref-Fuel LLC (f/k/a
Covanta Ref-Fuel LLC)   N/A   N     N/A       N/A       N/A       100  

SCHEDULE 4.4 - 9



--------------------------------------------------------------------------------



 



                                                                               
      % of                                         Outstanding                
Stock           No. of   Stock of         Class of   Certificated   Certificate
  Par   Pledged   the Stock Grantor   Stock Issuer   Stock   (Y/N)   No.   Value
  Shares   Issuer
Covanta Ref-Fuel LLC (f/k/a Covanta
Ref-Fuel LLC)
  MSW Energy Holdings II LLC   N/A   N     N/A       N/A       N/A       100  
 
                                           
Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holdings Corp.)
  MSW I Sub, LLC (f/k/a MSW I Sub, Inc.)   N/A   N     N/A       N/A       N/A  
    100  
 
                                           
Covanta ARC Holdings, Inc. (f/k/a American Ref-Fuel Holdings Corp.)
  MSW Energy Holdings LLC   N/A   N     N/A       N/A       N/A       98.315  
 
                                           
Covanta Ref-Fuel Finance LLC
  UAH Management Corp.   N/A   N     N/A       N/A       N/A       100  

     Pledged Trust Interests: None.
     Pledged Debt:

                              Original Principal   Outstanding         Grantor  
Issuer   Amount   Principal Balance   Issue Date   Maturity Date
Each Grantor, as
Payee
  Each Grantor, as
Maker   N/A   N/A   Closing Date   Demand

     (B) CERTIFICATED LLCs/PARTNERSHIP INTERESTS
     None.

SCHEDULE 4.4-10